Citation Nr: 1137717	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  05-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from August 1967 to March 1971, including service in the Republic of Vietnam from May 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for a bilateral hip disorder, a hearing loss disorder, and tinnitus.  Service connection for a right knee disorder and residuals of a back injury was also denied.  Subsequently, in a December 2009 rating decision, the RO awarded service connection for a right knee disorder and residuals of a back injury.  Hence, those issues are no longer on appeal.

The Board, upon reviewing the appellant's claim, then issued a Decision/Remand in November 2010.  In that action, the Board denied entitlement to service connection for tinnitus and bilateral hearing loss.  The remaining issue, that of entitlement to service connection for a bilateral hip disorder, was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional information.  The claim has since been returned for appellate review by the Board.  


FINDINGS OF FACT

1.  A bilateral hip disorder was not incurred in or aggravated by active military service.

2.  The appellant's bilateral hip disorder is not due to or aggravated by a service-connected disability.  



CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA-required notice in correspondence sent to the appellant in November 2003, prior to the initial adjudication of his claim.  This letter notified the appellant of the evidence required to substantiate his claim, of VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  A letter sent in March 2006 provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in the Dingess decision.  Although this notice was provided after the initial adjudication, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  Additionally, in November 2010, the appellant was provided notice with respect to secondary service connection claims.  That is, he was given the requirements of what must be shown in order for a disability to be found secondary to or the result of a service-connected disability.  Again, while this notice was provided after the initial adjudication, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  

VA assisted the appellant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The RO has obtained the appellant's service records and VA treatment records.  The claim was remanded in May 2008 with instructions for the Agency of Original Jurisdiction (AOJ) to provide the appellant with an examination for his claimed disabilities, provide additional notice pursuant to the Veterans Claims Assistance Act and to obtain additional VA treatment records from the VA medical centers (VAMCs) in Dublin, Georgia, and Gainesville, Florida.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO obtained records from both VA facilities on remand, the requested Veterans Claims Assistance Act notice was provided in November 2010, and an examination was conducted.  The Board would further note that when the Board issued its Decision/Remand of November 2010, the AMC was instructed to obtain any additional medical records and to include those records in the claims folder.  A review of the claims folder indicates that this has been accomplished.  

The Veteran was afforded VA examinations in April 2009 and January 2011.  The opinions involved a review of the medical history, examinations of the Veteran and the opinions that were provided were supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Upon reviewing the development since November 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's bilateral hip disability claim.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed hip disability, and it has done so.  The results of the taskings have been reviewed by the AMC, which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 

Legal Criteria

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d) (2011).  In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 

If a chronic disorder such as degenerative joint disease is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  As the evidence of record in this case fails to establish clinical manifestations of arthritis to any degree let alone to a compensable degree within one year from the date of separation from service, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.309 (a) (2011).

Per the appellant's second DD 214, he served in the Republic of Vietnam, and such service raises a presumption that he was exposed to herbicides, including Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002).  In this case, there is no basis for a grant of presumptive service connection based on exposure to herbicides in service, as degenerative arthritis of the bilateral hips is not a disability that warrants presumptive service connection based on such exposure.  See 38 C.F.R. § 3.309(e) (2011).

In any case where a veteran was engaged in combat with the enemy during a period of war, VA shall accept as sufficient proof for purposes of service connection for any disease or injury alleged to have been incurred in or aggravated by said service, such satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Competent evidence of a current disability and of a nexus between service and a current disability is still required under 38 U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

From the record it does not appear that the Veteran actually participated in combat during his brief tour in Vietnam.  He has not contended that he participated in combat operations, nor is there any evidence that he received any awards or decorations indicative of combat.  However, even if the Veteran were afforded the benefit of the 38 U.S.C.A. §1154 "combat presumption", this section merely provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service; it does not provide a basis to link etiologically any current disability to his period of service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Factual Background

The appellant has now come before the VA asking that service connection be granted for a bilateral hip disability.  He has asserted that the condition is the result of his military service, or, alternatively, that it is secondary to his service-connected bilateral knee disability and/or the service-connected lumbosacral spine disorder.  

A review of the appellant's service medical treatment records reveals no complaints of or findings suggestive of a bilateral hip disability or an injury involving one or both hips.  The February 1971 separation examination report is also negative for a chronic hip disorder or history of a hip injury.  

Post-service VA outpatient treatment records dated prior to October 2007 are negative for any report of hip pain.  These notes do reflect findings of degenerative joint disease, but no specific joint was identified.  In a letter dated in October 2003, a private treating physician (Dr. S.) stated that the Veteran had been his patient since June 2000, and that the Veteran had a long history of significant degenerative disease, particularly at the knees and elbow.  The physician also noted that: the Veteran had performed a significant amount of telephone pole climbing and dismounting during service; not long after service the Veteran was seen by an orthopedic physician and had difficulty with left knee effusion; and over the last several years the Veteran had continued difficulty with knee, hip and low back pain.  The physician stated, "I do believe that his degenerative joint disease, more likely than not, is in part related to the duties while in the service.  Certainly, degenerative joint disease is a multifactorial disease but early injuries to the cartilage can lead to aggravation and premature degenerative joint changes."

The claim was remanded in May 2008, in part, for a VA examination of the Veteran's claimed disability.  The Veteran underwent an orthopedic examination in April 2009.  His claims file was made available to the examiner and was discussed in detail in both examination reports.  The examiner provided a diagnosis of mild bilateral hip degenerative arthritis.  The examiner opined that the radiographic findings are symmetrical and consistent with aging accelerated by cigarette smoking.  The examiner further opined, in that there is no objective evidence of the Veteran having bilateral hip condition in the military or in the year or years immediately following his military service, it is unlikely that his bilateral hip early degenerative arthritis is caused by activities in the military.

In a July 2008 statement Dr. B., a private physician, wrote that the Veteran reported a history of jumping out of a lot of planes and climbing poles in the 1970's and that this left him with chronic bilateral hip (and knee) pain.  According to the Veteran, he had multiple studies in the past showing severe arthritis and degeneration to the involved areas.  Dr. B. did not diagnose a hip disorder, nor did he provide a medical nexus opinion.

As a result of the Board's Decision/Remand of November 2010, the appellant underwent additional medical testing in January 2011.  The examiner reviewed the appellant's claims folder and the available medical records.  It was reported that the appellant told the examiner that the appellant denied any specific accident tor injury leading to his bilateral hip pain.  The appellant then informed the examiner of the symptoms and manifestations produced by the condition.  The examiner then examined the appellant's hip and, upon completion of the exam, diagnosed the appellant as suffering from mild bilateral hip trochanteric bursitis.  The examiner then wrote:

I opine that the current bilateral hip disability is less likely as not . . . caused by the veteran's service connected back and or bilateral knee arthritis disabilities and [the condition] has not been permanently aggravated beyond the natural progression [of] the service connection back disability and or the bilateral knee arthritis disability.

Rationale for Opinion Given:  The veteran had a mild antalgic gait pattern upon initially weight bearing, which improved somewhat with ambulation; it seems that he most likely has a fairly normal gait pattern due to symmetrical calf sizes, indicating symmetrical weight distribution for the most part in the legs during ambulation; therefore there does not seem to be compensatory strategies in effect as a result of his bilateral knee arthritis or lower back condition, affecting the hips; his hip condition seems to be age appropriate, given his vocation as a carpenter, which would involve a lot of prolonged weight bearing activity, and could lead to hip pain from inflammation of the bursal sacks if standing on hard surfaces; his hip conditions are very mild and symmetrical, and do not seem to be an effect of compensation with weight redistribution from the knees or low back condition; there does not seem to be an effect from jumping off poles trauma, due to lack of degeneration [degenerative arthritis] as above; there is nothing to relate to post traumatic military type injuries.

The Board would note that also as a result of the Board's Decision/Remand, the AMC obtained additional private medical treatment records for the appellant along with his more recent VA medical treatment records.  While the recent medical records show treatment for a variety of disabilities and disorders, none of those records contain etiological opinions.  

Analysis

As previously reported, the Veteran contends that he injured his hips as a result of military service.  He reports that while in Vietnam he constantly climbed up and down light poles and dug ditches with shovels to lay electric lines.  

It is undisputed that the Veteran has a current disability of degenerative arthritis, bilateral hips; however, there is no evidence showing a chronic disorder during active service.  Instead, at the time of the separation medical examination, the musculoskeletal system was found to be normal.  

Also, the preponderance of the evidence is against finding a nexus, or causal relationship, between this disability and the Veteran's military service.  A VA examiner opined that there was no evidence of a bilateral hip condition in service or in the year or years following his military service, therefore it is unlikely that the Veteran's hip disorder was caused by activities in the military.  This opinion with a supportive rationale is highly probative against the claim.  The Board has considered the October 2003 private medical opinion, and Dr. B.'s July 2008 statement.  Dr. S reported that degenerative joint disease was more likely than not related to service.  However, he then provided a speculative statement that while degenerative joint disease is a multifactorial disease, early injuries to the cartilage can lead to aggravation and premature degenerative joint changes.  He did not explain how this related specifically to the hips nor did he explain whether it was his determination that the Veteran had an injury to the cartilage in service which resulted in arthritis.  In light thereof, this opinion is entitled to minimal weight.  As Dr. B did not provide a rationale for his opinion, the opinion is entitled to no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  To the extent that the Veteran asserts that his bilateral hip condition is related to service, the Board finds that he is not competent as a lay person to provide an etiological opinion as to the cause of a hip disability such as bursitis and arthritis, as this requires medical expertise.  

A second VA examiner has concluded that the appellant's bilateral hip disorder is not due to or aggravated by his service-connected bilateral knee disability or his service-connected lower back disorder.  The Board finds this VA opinion is also highly probative because it is well-reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner rationalized that his hip conditions were mild and symmetrical and did not seem to be an effect of compensation with weight redistribution from the knees or low back condition.   

A demonstration of continuity of symptomatology may serve as an alternative method of establishing the required nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has thus considered the Veteran's credible and probative reports of having hip pain in service and continuity of symptoms since.  However, the separation examination report indicated that there were no abnormalities of the hips and a VA examiner considered the Veteran's reports of his in-service duties and in-service symptoms, and found that the current hip disability was not caused by service.  The examiner's opinion is supported by a review of the records, clinical examination, and clinical rationale and together with the separation examination report outweigh the Veteran's assertions that there is a connection between service and the current hip disorder based on any continuity of symptoms or otherwise.  Inasmuch as the weight of the probative evidence is against the claim, it is denied.

Though the appellant has established that he has a current disability affecting both hips and that he is service-connected for disabilities of the knees and lower back, the evidence of record has failed to establish that his bilateral hip disability is the direct result of service, secondary to his service-connected lower back disability and/or his service-connected bilateral knee disability, or aggravated by his service-connected bilateral knee disability or his service-connected lower back disorder.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that his bilateral hip disability is related to service or to a service-connected disability.  There is not an approximate balance of evidence.  Thus, his claim is denied.


ORDER

Entitlement to service connection for a bilateral hip disorder is denied. 




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


